Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Savic et al. (Pub No. US 2016/0229618 A1, hereinafter Savic).
	With regards to claim 1, Savic teaches a power conversion device, comprising: 
a semiconductor module including a semiconductor switching element (see Fig. 3, semiconductor module with switching element 140); 
a heat sink configured to cool the semiconductor module (see Fig. 3, heat sinks 220 shown); 
a spring member configured to press the semiconductor module onto the heat sink (see Fig. 3, spring member 312 configured to press 140 onto heat sinks 220); 

a bridge-like structure comprising a rib facing the spring member and the semiconductor module, the rib being configured to press the semiconductor module onto the heat sink through intermediation of the spring member, by a pressure applied by the casing to the bridge-like structure when the casing is mounted to the heat sink (see Fig. 3, bridge-like structure made of a rib 314, configured to press 140 to heat sink 220 by pressure applied by 210 to 312 when casing 210 is mounted to heat sink 220).

With regards to claim 4, Savic teaches the power conversion device according to claim 1, further comprising a cover configured to cover the casing, wherein the casing and the cover are fastened to the heat sink together (see Fig. 3, cover can be interpreted as the structure between 220 and top layer 312, both fastened to the heat sinks 220).

With regards to claim 5, Savic teaches the power conversion device according to claim 1, wherein the casing includes a cover configured to cover the semiconductor module and the spring member accommodated in the casing (see Fig. 3, casing 210 includes cover structure present between 220 and top layer 312).

With regards to claim 9, Savic teaches the power conversion device according to claim 1, wherein the bridge-like structure is provided separately from the casing (see Fig. 3, bridge-like structure 314 separate from casing 110).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savic as applied to claim 1 above.
With regards to claim 8, Savic is silent teaching the power conversion device according to claim 1, wherein the bridge-like structure is integrated with the casing.
It would have been obvious to a person having ordinary skill in the art at the time of filing to integrate the bridge-like structure and casing together in order to maintain uniformity of materials as well as simplify manufacturing (see MPEP 2144.04).

With regards to claim 10, Savic is silent teaching the power conversion device according to claim 1, wherein the casing is made of aluminum alloy or zinc alloy.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that the casing 210 can be al aluminum / zinc alloy in light of the disclosure that the casing can be coupled to a substantially metal lid (see ¶20).  Aluminum / zinc alloys are utilized for their specific conductive properties in light of their potentially low cost.

With regards to claim 11, Savic is silent teaching the power conversion device according to claim I, wherein the casing is made of a resin material.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to utilize resin material to comprise the casing 210 since resin provides a specific degree of insulation that is required for a particular application.

Allowable Subject Matter
Claims 13-15 are allowed.
s 2, 3, 6, and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML